16DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumchen US Patent Application Publication 2005/0261658.

As to claims 1 and 15, Baumchen a male incontinence absorbent article for use with undershorts 2, the absorbent article comprising: 
an upper portion 8, 6; and 
a lower portion 14,16, 26
at least the lower portion of the absorbent article comprising at least a portion of an absorbent body-side sheet 26 (Figure 5); 
the absorbent body-side sheet 26 and the lower portion 14,16,2 6 of the absorbent article including a split in at least a lower portion, extending longitudinally from an edge of the lower portion toward the upper portion  (Figure 3) and forming at least two absorbent flaps 14 and 16 in the lower portion of the absorbent article, 

the split bordering at least one side of the at least two absorbent flaps (Figure 3, paragraph 0024); 

the at least two absorbent flaps 14,16/26 structured to straddle a crotch portion 11, engage with and extend downward beyond a crotch 11 of the undershorts to a thigh region of a user of the absorbent article. (Figures 1 and 2; paragraph 0025), the at least two absorbent flaps are capable of  restricting movement of the absorbent article with respect to the undershorts by way of its attachment to the shorts (paragraph 0025); wherein at least the lower portion, including the portion of the absorbent body-side sheet, comprises at least one absorbent material (paragraph 0026).

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baumchen US Patent Application Publication 2005/0261658.

As to claims 2, 3, and 16, Baumchen teaches the present invention substantially as claimed.  Baumchen does not specifically teach the split extends the claimed distances.  However Baumchen does teach the flaps 14, 16 (which encompasses the split) can be of a length  comfortable to the user., and shorter or longer lengths can be used (paragraph 0025).  Based on the teaching of Baumchen, one having ordinary skill in the art would be able to determine through routine experimentation the length of the split to accommodate the size of the user.  A modification or the disclosure of a specific size and shape does not patentably distinguish the claimed invention from the prior art. 

8.	Claims 4-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baumchen US Patent Application Publication 2005/0261658 in view of Ashton et al. US Patent Application Publication 2006/0047260. 
As to claim 4, Baumchen teaches the article further comprises a back sheet 20 within at least the lower portion of the article (paragraph 0027) wherein the body-side sheet 26 comprises a top sheet of the article 28, the top sheet 28 above the back sheet 20 of the article (paragraph 0028; Figures 5 and 7).  Baumchen teaches the present invention substantially as claimed.  However, Baumchen does not teach the upper portion structured to fold over a waistband of the undershorts therein restricting movement of the absorbent article with respect to the undershorts.  Ashton teaches an absorbent article having extended side and waist panels that fold over the waist region for the benefit of allowing for self-application and providing a snug and comfortable fit (Ashton paragraphs 0002, 0007, 0096).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Baumchen with a fold over waist to reduce sagging and gapping and to provide better fit, reduced leakage,
 As to claim 5, the absorbent article further comprising a middle sheet 18 between the back sheet 20 and the top sheet 28 (Figure 5), the middle sheet within at least the lower portion of the article wherein the middle sheet and the top sheet are each made from an absorbent material (paragraphs 0026-0028). As to claim 6, the top sheet 28 is liquid permeable (paragraph 0028) and the back sheet 20 is liquid impermeable (paragraph 0027), the top sheet 28 adjacent to the middle sheet 18 on a side opposite the back sheet 20 (Figure 5). As to claim 7, the top sheet 28 is made from a material selected from the group consisting of woven fabric, nonwoven fabric, liquid permeable film, and combinations thereof (paragraph 0028). 

As to claims 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baumchen US Patent Application Publication 2005/0261658 in view of Clear et al. USPN 5690627 and further in view of Gipson et al. USPN 4864860.

Baumchen/Ashton  teach method of placing the article (Baumchen paragraphs 0024, 0030, 0033; Ashton paragraphs 0048; Figures 2, 3a, 3b; 0051).  Baumchen/Ashton teach the article comprises indicia for indicating to the user proper application of the garment (Ashton paragraph 091); and specifically a hidden graphic that provides a visual cue to the wearer that the garment has been properly unfurled and is in a post-application state (Ashton paragraph 0091).

As to the distance of the slit, Baumchen does not specifically teach the split extends the claimed distances.  However Baumchen does teach the flaps 14, 16 (which encompasses the split) can be of a length  comfortable to the user., and shorter or longer lengths can be used (paragraph 0025).  Based on the teaching of Baumchen, one having ordinary skill in the art would be able to determine through routine experimentation the length of the split to accommodate the size of the user.  A modification or the disclosure of a specific size and shape does not patentably distinguish the claimed invention from the prior art. 

As to claim 10, the middle sheet 18 is made from a material selected from the group consisting of cellulose, wood pulp, rayon, cotton, polymeric fibers, and combinations thereof (paragraph 0026). As to claim 12, Baumchen teaches the back sheet is within the upper portion adjacent to the top sheet and wherein the back sheet is made of at least one absorbent material.  Baumchen does teach the under garment includes an embodiment with boxer shorts where the absorbent and vapor barrier layers adjacent the absorbent are attached to the front leg portion of the boxer shorts (paragraph 0007).  Baumchen does not teach the backsheet comprises absorbent material.  Ashton teaches a fluid impervious backsheet having a nonwoven web outer cover (fluid pervious) joined to the impervious film (Ashton paragraphs 0082-0083).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the backsheet of Baumchen to provide a nonwoven outer cover joined to the impervious film to provide a material that is soft and more cloth-like adjacent on the skin of the user when worn. 

Allowable Subject Matter
9.	Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 8, the prior art does not teach a wicking fold disposed longitudinally on the topsheet. With respect to claim 11, the prior art does not teach or suggest an adjunct flap that overlaps the split.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clear et al. USPN 5690627 is cited to show an absorbent article having a waist feature adapted to fold over the undergarment of a wearer.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781